Cite as 2017 Ark. App. 361


                    ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                         No. CR-16-1152


                                                      Opinion Delivered   May 31, 2017
RAYFORD WRIGHT
                                APPELLANT             APPEAL FROM THE OUACHITA
                                                      COUNTY CIRCUIT COURT
                                                      [NO. 52CV-14-32]
V.
                                                     HONORABLE DAVID F. GUTHRIE,
                                                     JUDGE
CITY OF BEARDEN
                                  APPELLEE           REBRIEFING ORDERED


                                LARRY D. VAUGHT, Judge

       Rayford Wright appeals the judgment entered by the Ouachita County Circuit Court

finding him in violation of the City of Bearden’s Ordinance No. 115 and fining him $970 plus

$25 court costs. Wright, who represented himself at trial and who is pro se on appeal, argues

that Ordinance No. 115 “will not withstand constitutional law.” Due to deficiencies in

Wright’s appellate brief, we are unable to address the merits of his appeal and order rebriefing.

       Wright’s statement of the case is deficient. It is confusing and lacks structure in

violation of Arkansas Supreme Court Rule 4-2(a)(6) (2016), which provides that the “statement

of the case should be sufficient to enable the court to understand the nature of the case, the

general fact situation, and the action taken by the trial court.”

       Wright’s argument is deficient. First, his case citations 1 are in violation of Rule 4-2(a)(7)

of the Arkansas Supreme Court Rules, which provides that “[c]itations of decisions of the


       1Examples   of Wright’s case citations are: “107 Ark 174” and “85 Ark 509.”
                                   Cite as 2017 Ark. App. 361

Arkansas Supreme Court and Court of Appeals must be from the official reports, and all

citations to both official and unofficial reports shall follow the format prescribed in Rule 5-2.

Ark. Sup. Ct. R. 4-2(a)(7). Rule 5-2(d)—the uniform-citation rule—requires that “[d]ecisions

included in the Arkansas Reports and Arkansas Appellate Reports shall be cited in all court papers

by referring to the volume and page where the decision can be found and the year of the

decision.” Ark. Sup. Ct. R. 5-2(d). Parallel citations to the regional reporter, if available, are

required. Id. Examples offered in Rule 5-2(d) include the style of the case as well. Wright’s

citations do not include the style, parallel citation, or year of the case.

       A second deficiency in Wright’s argument is that he cites to the record, not to the

abstract. Rule 4-2(a)(7) provides that reference in the argument portion of appellate briefs to

material found in the abstract shall be followed by a reference to the page number of the

abstract at which the material may be found. Ark. Sup. Ct. R. 4-2(a)(7).

       As stated above, Wright has filed his own appellate brief and is proceeding pro se on

appeal. We hold pro se appellants to the same standards in preparing their briefs as attorneys.

Kennedy v. Byers, 368 Ark. 516, 518, 247 S.W.3d 525, 526 (2007). Because Wright has failed to

comply with our rules, we order him to file a substituted brief within fifteen days from the

date of entry of this order. Ark. Sup. Ct. R. 4-2(b)(3). Mere modifications of the original brief

will not be accepted. Id. Upon filing the substituted brief, appellee shall have fifteen days to

revise or supplement its brief. If Wright fails to file a compliant brief within the prescribed

time, the judgment from which he appealed may be affirmed for noncompliance. Id.

       Rebriefing ordered.
       HARRISON and BROWN, JJ., agree.
       Rayford Wright, pro se appellant.
       Wynne Law Firm, by: Tom Wynne, for appellee.
                                                 2